                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JAIMARIA BODOR                                         :             Civil Action
                                                           :
                  v.                                       :
                                                           :
    MAXIMUS FEDERAL                                        :             No.: 5:19-cv-05787
    SERVICES, INC.,

                                                        ORDER

                  AND NOW, this                day of                                    20     , it is hereby

                                                  Craig L. Briskin
                  ORDERED that the application of ____________________________________, Esquire,

to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) is


                       GRANTED.1

                       DENIED.




                                                                                                    , J.




1This Court's Local Civil Rules require attorneys, including those admitted pro hac vice, to complete the registrat ion
process for the Court's ECF system. Instructions and forms are available on the Court website.
                                                IN THE UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OFPENNSYLVANIA

                                                                                                 Civil Action No#
                                                                                                                        5:19-cv-05787

                        APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT
                                  PURSUANT TO LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

I. APPLICANT’S STATEMENT

                       Craig L. Briskin
         I,                                                       the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this
court pursuant to Local Rule of Civil Procedure 83.5.2(b), and am submitting a check, number               , for the $40.00 admission
fee.

A.      I state that I am currently admitted to practice in the following state jurisdictions:
                     Massachusetts                  02/04/1999                      #B640963
                   (State where admitted)            (Admission date)                (Attorney Identification Number)
                     New York                       01/20/2000                      #3028784
                     (State where admitted)           (Admission date)               (Attorney Identification Number)
                     District of Columbia           05/09/2008                      #980841
                     (State where admitted)           (Admission date)               (Attorney Identification Number)


B.      I state that I am currently admitted to practice in the following federal jurisdictions:

                     S.D.N.Y                        11/13/2002
                   (Court where admitted)            (Admission date)                (Attorney Identification Number)
                     E.D.N.Y                        04/27/2001
                     (Court where admitted)           (Admission date)               (Attorney Identification Number)
                     D.D.C.                         08/03/2009
                     (Court where admitted)           (Admission date)               (Attorney Identification Number)

C.      I state that I am at present a member of the aforesaid bars in good standing, and that I will demean myself as an attorney
        of this court uprightly and according to law, and that I will support and defend the Constitution of the United States.
                                                                                  Digitally signed by Craig Briskin
        I am entering my appearance for               Craig Briskin
                                                     ___________________________________________
                                                                             Date: 2020.04.27 16:19:17 -04'00'

                                                     (Applicant’s Signature)
                                                      04/27/2020
                                                     ___________________________________________
                                                     (Date)

           Name of Applicant's Firm    Justice Catalyst Law
           Address                     81 Prospect St., Brooklyn, NY 11201
           Telephone Number            917-902-5915
           Email Address               cbriskin@justicecatalyst.org

       I declare under penalty of perjury that the foregoing is true and correct.


                   04/27/2020
       Executed on __________________________                                     Craig Briskin                   Digitally signed by Craig Briskin

                                                                                  ______________________________________
                                                                                                         Date: 2020.04.27 16:19:43 -04'00'

                            (Date)                                                        (Applicant’s Signature)

                                                                                                                                                      04/20
 II. SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

           The undersigned member of the bar of the United States District Court for the Eastern District of Pennsylvania
 hereby moves for the admission of                                Craig L. Briskin                                    to practice
 in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or after reasonable inquiry believe)
 that the applicant is a member in good standing of the above- referenced state and federal courts and that the applicant’s
 private and personal character is good. I certify that this application form was on this date mailed, with postage prepaid, to
 all interested counsel.
                                                  Digitally signed by Cary
                                     Cary L.
 Cary L. Flitter
 ______________________              Flitter
                                                  L. Flitter
                                                  Date: 2020.04.28
                                     _________________________
                                                  14:23:15 -04'00'
                                                                             10/81
                                                                             ____________________
                                                                                                          35047
                                                                                                         ___________________
 (Sponsor’s Name)                     (Sponsor’s Signature)                  (Admission date)             (Attorney
                                                                                                         Identification No.)


 SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

   Flitter Milz, P.C.
   450 N. Narberth Avenue, Suite 101, Narberth, PA 19072
   (610) 822-0782




I declare under penalty of perjury that the foregoing is true and correct.
                                                                                            Digitally signed by Cary L. Flitter
            4/28/20
Executed on __________________________
                                                                   Cary L. Flitter Date:       2020.04.28 14:23:41
                                                                   ____________________________________________
                                                                                         -04'00'

                           (Date)                                                (Sponsor’s Signature)
                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   JAIMARIA BODOR                  :                                    Civil Action
                                   :
           v.                      :
                                   :
   MAXIMUS FEDERAL SERVICES, INC., :                                    No.: 5:19-cv-05787


                                             CERTIFICATE OF SERVICE

                                                                                           Craig L. Briskin
                 I declare under penalty of perjury that a copy of the application of _________________________,

Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant proposed

Order which, if granted, would permit such practice in this court was served as follows:


Ryan L. DiClemente, Esquire
Saul Ewing Arnstein & Lehr, LLP
650 College Road East, Suite 400
Princeton, NJ 08540




                                                                                               Digitally signed by Cary L. Flitter
                                                                        Cary L. Flitter        Date: 2020.04.28 14:23:59
                                                                        ____________________________________
                                                                                               -04'00'

                                                                        (Signature of Attorney)
                                                                         Cary L. Flitter
                                                                        ____________________________________
                                                                        (Name of Attorney)
                                                                         Craig L. Briskin
                                                                        ____________________________________
                                                                        (Name of Moving Party)
                                                                         05/21/2020
                                                                        ___________________________________
                                                                        (Date)
